Citation Nr: 1746254	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  15-41 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral shoulder disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 2008 to December 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In September 2016, the Board remanded the issue on appeal for additional development.  As the actions specified in the remand have been substantially completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

Following the January 2017 supplemental statement of the case, the Veteran submitted additional evidence in support of her appeal.  The Veteran filed her substantive appeal in November 2015.  Accordingly, under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, this evidence is subject to initial review by the Board, because the Veteran did not request in writing that the Agency of Original Jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C.A. § 7105 (e)(1) (West 2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence demonstrates that the Veteran's currently diagnosed bilateral impingement syndrome, osteoarthritis, rotator cuff tear and rotator cuff tendonitis did not have its onset during active duty service; arthritis did not manifest within one year of service; and his bilateral shoulder disability is not otherwise etiologically related to service, to include use of crutches during service.  


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  


Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

Neither the Veteran nor his/her representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

The Veteran contends that during basic training, she was diagnosed with a left tibial stress fracture with stress reactions in both legs, and as a result she was on crutches for four to six weeks.  Due to her use of crutches, she said she experienced left shoulder pain.  She believed the pain was the result of her using the crutches up the stairs in the barracks, because she could not use the elevator.  She said that her left shoulder pain had continued since basic training.  Later, she said she experienced right shoulder pain from favoring her right arm more.  Currently, the Veteran said she had pain in both arms, could hardly lift her arms, and had numbness and tingling that went from her shoulders into her fingers.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  That presumption is rebuttable by probative evidence to the contrary.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection when the requirements for application of the presumption are not met.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  

Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Notwithstanding the provisions relating to presumptive service connection, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A layperson is competent to report on the onset and history of his or her current symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

An October 2008 service treatment record documents that the Veteran complained of left shoulder pain.  No diagnosis for a left shoulder disability was made.  In a December 2008 report of medical assessment, there were no findings related to any complaints, treatment, or diagnoses for any shoulder problems.  

Available private treatment records document that the Veteran sought treatment in February 2009 for left shoulder pain.  Her private treating physician noted that the Veteran reported experiencing left shoulder pain since her use of crutches following a left tibial stress fracture with stress reactions in both legs.  In February 2009, she was diagnosed with left shoulder impingement.  Subsequent treatment records in April 2009 and January 2010 reflect continued complaints of pain and also numbness in the left shoulder.  

A September 2011 VA Primary Care Note reflects that the Veteran reported having several months of worsening bilateral shoulder pain and stiffness.  She explained that her private physician had diagnosed her with fibromyalgia and treated her with cortisone shots in her arms.  See Legacy Content Manager, received 11/26/2012, pg. 57.

In April 2012, the Veteran went to the VA emergency room seeking treatment for right shoulder pain.  She explained that her pain began in her left shoulder two years earlier, but had now moved into her right shoulder.  She described her shoulder as feeling "cold" inside at times.  Following an objective evaluation, including a right shoulder x-ray, which was normal, the VA treating physician diagnosed the Veteran with idiopathic neuropathy.  See Legacy Content Manager, received 11/26/2012, pg. 38.

At a July 2012 VA Neurology Consult, the VA neurologist noted that the Veteran reported having severe pain in both shoulders after using crutches for shin splints.  The pain occasionally radiated into her forearms, and she had numbness in the 4th and 5th digits of her hands.  Upon review of the results of her June 2012 electromyogram and nerve conduction studies, the VA neurologist determined that the results were normal without findings of right upper extremity neuropathy and likely no chronic findings.  See Legacy Content Manager, received 11/26/2012, pg. 12.

In August 2012, the Veteran returned for bilateral shoulder pain treatment.  An x-ray showed no evidence of acute fracture or significant degenerative changes.  The Veteran was diagnosed with bilateral rotator cuff tendonitis.  See Legacy Content Manager, received 11/26/2012, pg. 20.  

In an October 2013 statement, the Veteran's VA physical therapist expressed that the bilateral shoulder pain located in the bilateral ulnar nerve root distribution and along the left C8 dermatome might be secondary to using crutches.  

In April 2014, the Veteran underwent a VA examination for her bilateral shoulder disability.  However, the VA examiner determined that no diagnosis for a bilateral shoulder disability could be made.  

A March 2015 VA Orthopedic Surgery Note documents the results of a November 2014 MRI of the right shoulder and a February 2015 MRI of the left shoulder.  Based on those findings, which included evidence of glenohumeral osteoarthritis of the left shoulder, the Veteran was diagnosed with impingement syndrome of the bilateral shoulders with biceps tenosynovitis and right neck pain with intermittent numbness of the bilateral upper extremities.  

In September 2015, a VA opinion was provided.  Addressing the Veteran's diagnoses for osteoarthritis and impingement of her bilateral shoulders, the VA examiner opined that the Veteran's bilateral shoulder disability was less likely than not incurred in or caused by active duty service.  The VA examiner noted that osteoarthritis is a common finding, which occurs with aging, not from the use of crutches.  The use of crutches while in the military might cause discomfort; however, the VA examiner explained that once a person no longer uses crutches, the discomfort goes away.  A left shoulder disorder would not cause a right shoulder disorder.  The VA examiner found it significant that a MRI had not been performed until five years after the original complaint.  

December 2015 VA treatment records reflect that the Veteran had worsening right shoulder pain following a motor vehicle collision.  She also complained of having some numbness and tingling in the right upper joint.  The VA physician diagnosed her with bilateral shoulder impingement with flare-up of right shoulder following motor vehicle collision.  

An April 2016 VA Orthopedic Surgery Outpatient Note documents that the Veteran continued to seek treatment for bilateral shoulder pain with popping in the right shoulder.  Following an objective evaluation, including diagnostic testing, the VA treating physician diagnosed the Veteran with right rotator cuff tear and biceps tendon tear and left shoulder rotator cuff tear.  See Legacy Content Manager, received 8/9/2016, pg. 43.

In June 2016, the Veteran underwent a right shoulder arthroscopy to repair her rotator cuff and biceps tendon.  See Legacy Content Manager, received 8/9/2016, pg. 4.

In November 2016, the Veteran was provided another VA opinion.  Based on a review of the Veteran's claims file, including her medical records, the VA examiner opined that the Veteran's right and left shoulder disabilities, including impingement syndrome, osteoarthritis, rotator cuff tear, and rotator cuff tendonitis, did not have their onset in or are otherwise related to the Veteran's period of active duty service, including her in-service temporal use of crutches.  In making that determination, the VA examiner noted that Veteran's in-service complaint of left shoulder pain while using crutches was not a chronic condition.  There was no right shoulder pain during service, and pain in one shoulder does not cause symptoms in the contralateral shoulder.  Bilateral shoulder pain was documented in the Veteran's medical records years after her separation.  Addressing the October 2013 VA physical therapist statement that the Veteran's bilateral shoulder pain could be due to her use of crutches, the VA examiner noted that the VA physical therapist provided no rationale for that opinion.  The VA physical therapist also mentioned that the Veteran had degenerative disc disease of the cervical spine, which the VA examiner explained could also be contributing to the symptoms identified in the physical therapy note.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding service connection for a bilateral shoulder disability is warranted.

As arthritis is a chronic disease under 38 C.F.R. § 3.309(a), the Board has considered whether the Veteran was entitled to presumptive service connection under 38 C.F.R. § 3.307(a)(3).  However, the clinical evidence demonstrates that the earliest record supporting a diagnosis for left shoulder osteoarthritis was in 2015, seven years after her discharge.  Prior to that, neither the documented medical records nor the Veteran's reports indicate that she experienced continuous symptoms of arthritis following service.  There is no clinical evidence of record identifying arthritis in the Veteran's right shoulder within one year of separation.  Notably, the Veteran denied having any right shoulder symptoms until 2011.  Accordingly, the Veteran's currently diagnosed osteoarthritis of the left shoulder did not manifest within one year of separation from service; nor does it show that she had continuous symptoms of arthritis following service.  Therefore, she is not entitled to presumptive service connection.  

With regard to direct service connection, the Board finds that collectively, the September 2015 and November 2016 VA opinions are the most probative evidence of record as to the etiology of the Veteran's current bilateral shoulder disability.  These opinions were based on a thorough review of the Veteran's medical records, consideration of her lay assertions, and supported by a fully articulated rationale.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467   (1993).  The Board finds that the most persuasive evidence of record shows that none of the Veteran's bilateral shoulder diagnoses had their onset during active duty service, or were otherwise etiologically related to service.  No basis for finding that the Veteran's left shoulder disability could cause her right shoulder disability was established.  

The only contrary medical opinion was provided in October 2013 by the Veteran's VA physical therapist.  However, the November 2016 VA examiner determined that the opinion did not have an underlying rationale.  Therefore, the October 2013 VA opinion has little probative value.  

Finally, the Board finds that the Veteran has not submitted any competent and credible evidence that her current bilateral shoulder disability is related to active duty service.  The Veteran's lay assertions of a causal connection between her bilateral shoulder disability and her in-service use of crutches are not sufficient.  Although lay evidence may be competent to establish medical etiology or nexus, the Veteran has not demonstrated that she has the requisite specialized knowledge or training to relate her current bilateral shoulder disability to her use of crutches during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Therefore, the Board finds that the Veteran's lay assertions are not competent to provide an etiological opinion for her bilateral shoulder disability, and thus, offers little probative value.

In summary, the preponderance of the evidence weighs against finding in favor of the Veteran's service connection claim for a bilateral shoulder disability on a direct or presumptive basis.  Therefore, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral shoulder disability is denied.  



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


